DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28, 31-38, and 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 21 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: determining an amount of insulin on board in the patient. The claims call for evaluating this amount but it is not measured or otherwise input into the system, such that it is not possible to determine this amount without acquiring additional input. This rejection was presented in the previous Office Action, and moving the limitation to a different claim did not resolve the actual issue.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21, 23, 25-28, 31, 33, 35-38, 41-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sloan (US 2007/0106135) in view of Blomquist (US 2008/0106431).

et seq. 
Regarding claim 21, Sloan discloses an infusion pump system, comprising: a pump mechanism configured to facilitate delivery of a medicament to a patient (paragraphs [0008], [0023]); a memory (paragraph [0032]) configured to store at least one basal rate pattern and a target glucose level for the patient (paragraphs [0038]-[0040]), the at least one basal rate pattern configured to vary a basal rate of medicament delivery to the patient by a time of day (figure 4A); an input configured to receive glucose levels of the patient from a continuous glucose monitor (paragraph [0022]); and a processor functionally linked to the pump mechanism, the memory and the input (figures 1, 2), the processor configured to execute a 
Sloan does not disclose that the processor is configured to terminate the basal rate test if, during the test, the glucose level is outside a predefined range of glucose levels, an amount of insulin on board in the patient as determined by the processor is above a threshold level, or if a programmed bolus is caused to be delivered by the processor. Blomquist teaches 
Regarding claim 23, Sloan further discloses that the processor is further configured to store the modified basal rate pattern in the memory (paragraph [0054]).  
Regarding claim 25, Sloan further discloses that the target glucose baseline is a single glucose level value (paragraph [0044], the threshold level; paragraph [0092]).  
Regarding claim 26, Sloan further discloses that the at least one basal rate pattern is modified only when there were instances when the glucose level of the patient was above or below the target glucose level by a specified range during the basal rate test (paragraphs [0078]-[0080], if the difference is zero the modification is zero).  
Regarding claim 27, Sloan further discloses that the target glucose baseline is a constant value (paragraph [0044]).  
Regarding claim 28, Sloan further discloses that the target glucose baseline varies as a function of time (paragraphs [0044], [0065]).  



Regarding claim 33, Sloan further discloses storing the modified basal rate pattern in the memory (paragraph [0054]).  
Regarding claim 35, Sloan further discloses that the target glucose baseline is a single glucose level value (paragraph [0044]).  
Regarding claim 36, Sloan further discloses that the at least one basal rate pattern is modified only when there were instances when the glucose level of the patient was above or below the target glucose level by a specified range during the basal rate test (paragraphs 
Regarding claim 37, Sloan further discloses that the target glucose baseline is a constant value (paragraph [0044]).  
Regarding claim 38, Sloan further discloses that the target glucose baseline varies as a function of time (paragraphs [0044], [0065]).  
Regarding claims 41 and 43, Sloan further discloses that determining the amounts of medicament over- delivered and the amounts of medicament under-delivered includes calculating the amounts using a patient-specific correction factor (paragraphs [0078]-[0079], “P”, which is a patient-specific correction factor) and a variance of the glucose level of the patient from the target glucose baseline for each instance (paragraphs [0078]-[0079], “measured – target”).  
Regarding claims 42 and 44, Sloan further discloses applying a correction factor multiplier to the patient-specific correction factor to reduce the calculated amounts of medicament (paragraphs [0078]-[0079], “K”, the loop gain factor).

Claims 22 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sloan, as modified above, and further in view of Brown (US 2004/0199409).
Sloan, as modified above, discloses the processor executing the basal rate test, as set forth above, and the system including a user interface (paragraph [0040]) but does not specify using the interface to display instructions relating to patient actions while executing the test. Brown teaches using a user interface to display instructions to a user to enable the user to perform a testing procedure (paragraphs [0009], [0102]). It would have been obvious to one of .

Claim 24 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sloan, as modified above, and further in view of Steil (US 2006/0224109).
Sloan does not disclose the modified basal rate pattern adjusting delivery by a time duration that compensates for a lag time associated with subcutaneous insulin delivery. Steil teaches an infusion pump system which determines insulin delivery by taking into account a lag time associated with subcutaneous insulin delivery (paragraphs [0011], [0178]-[0190]), in order to avoid instances of over- or underdelivery. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Sloan, as modified above, and included adjusting delivery by a time duration that compensates for a lag time associated with subcutaneous insulin delivery, as taught by Steil, in order to avoid instances of over- or under-delivery.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-28, 31-38, and 41-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues only that Sloan does not disclose the limitations found in the amendments which are rejected under Blomquist above, such that these remarks are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8798934 to Wei, which discloses similar conditions for terminating a basal rate test.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791